Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
-  35 USC 112 rejection from previous office Action has been withdrawn

Allowable Subject Matter
Claim 21-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
Wu [20170195408] teach data [0026: “The DP service Module 250 and the DCIM 140 may together monitor power usage, temperature, and other attributes across the various components of one or more suites” and 0027: “Attributes that are monitored can include, e.g., power consumption, CPU temperature, etc.”  and 0015: “the DP service can selectively command DP agents to reduce power consumption at servers they manage. In various embodiments, the DP service may employ a priority order” and 0020: “the DP service can selectively process the policies, e.g., by appropriately commanding the DP agents. ” and 0015: “the DP service can selectively command DP agents to reduce power consumption at servers they manage” 0027: “if power 
McCarthy [20120096248] teaches 0012: “As computer 10 is operated at the selected power vs. performance configuration, power consumption is monitored by power meter 22. The resulting readings are provided to cap analyzer 14…. Power cap settings can be made for one or more such computers concurrently, either as a block or individually, to maintain overall power consumption objectives”]
Geissler et al [20080307134] teaches [0005: “an embedded controller device may be included in the data processing system to monitor and control the power and thermal characteristics of the system. The embedded controller device may include hardwired logic or equivalent firmware functionality which gathers data from one or more power and/or thermal sensors in the system”]
The prior art or record neither individually nor both teach: 
to generate a control signal as a function of the power monitor sensor data and the thermal monitor sensor data and to modify the power cap states to hold a power limit for a predetermined period to prevent oscillatory behavior

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187